Name: 2013/588/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of the European Maritime Safety Agency for the financial year 2011
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  EU finance
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/267 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of the European Maritime Safety Agency for the financial year 2011 (2013/588/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Maritime Safety Agency for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Maritime Safety Agency for the financial year 2011, together with the Agencys replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 1406/2002 of the European Parliament and of the Council of 27 June 2002 establishing a European Maritime Safety Agency (4), and in particular Article 19 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Transport and Tourism (A7-0078/2013), 1. Grants the Executive Director of the European Maritime Safety Agency discharge in respect of the implementation of the Agencys budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the European Maritime Safety Agency, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 388, 15.12.2012, p. 129. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 208, 5.8.2002, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of its Decision on discharge in respect of the implementation of the budget of the European Maritime Safety Agency for the financial year 2011 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Maritime Safety Agency for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Maritime Safety Agency for the financial year 2011, together with the Agencys replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 1406/2002 of the European Parliament and of the Council of 27 June 2002 establishing a European Maritime Safety Agency (4), and in particular Article 19 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Transport and Tourism (A7-0078/2013), A. whereas the Court of Auditors stated that it has obtained reasonable assurances that the annual accounts of the European Maritime Safety Agency (the Agency) for the financial year 2011 are reliable and that the underlying transactions are legal and regular, Budgetary and financial management 1. Notes that the Agencys 2011 budget amounted to EUR 56,4 million, compared to EUR 54,4 million in the previous year; 2. Notes with concern the Court of Auditors finding that budget commitments amounting to EUR 0,9 million were not related to existing legal commitments and the Agency should have decommitted and paid back the amount to the Commission at the beginning of 2012; notes, however, that the Agency initiated the process too late and as a result, due to restrictions imposed by the IT system, the funds will be blocked for one year and will only be decommitted and paid back at the end of 2012; 3. Acknowledges that the Agency took steps in order to ensure outstanding balances on commitments not related to existing legal obligations were decommitted before the end of the year, and had instructed its Authorising Officers to initiate the decommitment procedure as soon as there is certainty that a measure is not or will not be fully implemented; calls on the Agency to report to the discharge authority whether the measures have been sufficient for avoiding the recurrence of a similar situation; 4. Regrets that the Court of Auditors identified the need to improve the Agencys asset management; it found, in particular, unexplained differences between the recorded annual and cumulated depreciation and that for internally created intangible assets, accounting procedures and information on costs were not reliable; notes that evidence of a physical inventory of administrative equipment within the required period was lacking; 5. Acknowledges from the Agency that it has addressed all the issues concerning its asset management, in particular, in the course of 2012, detailed rules and procedures as regards asset management were developed and implemented, the correctness of the inventory was verified and as anticipated, a full inventory of physical assets has been completed in the course of the second half of 2012; notes that the asset register supporting accrual-based accounting for assets, the Agencys tool to keep track of all its assets, has finally been fully updated; 6. Notes with concern the Court of Auditors finding that the Agency sold two sets of sweeping arms systems for at-sea oil recovery services in December 2011, aiming to obtain at least the equipments net book value of EUR 319 050; notes that as a result of the minimum price being wrongly set below net book value, the equipment was sold at a loss of EUR 93 950; believes that as the price obtained was the result of a tender process, this should indicate that depreciation rates used may need examination; 7. Acknowledges from the Agency that it has established a number of guidelines and procedures with regard to managing its marine pollution response assets, acknowledges that they have been consolidated in a consistent manner in a compendium, and that compendium includes a chapter on the public sale procedure and a detailed procedure for the establishment of the relevant depreciated book value; Recruitment 8. Notes from the Court of Auditors report that there was room to improve the transparency of recruitment procedures, in particular, the thresholds which candidates had to meet in order to be invited to interview, the questions for written tests and interviews and the corresponding weightings for the evaluation of candidates were not set before the applications were examined; acknowledges that the Agency has updated its recruitment procedures accordingly; Conflicts of interest 9. Calls on the Agency to scrutinise and prohibit possible conflicts of interest when hiring experts and staff from the sector it supervises; Internal audit 10. Notes that in 2011, the Commissions Internal Audit Service (IAS) performed the audit of Inspection at EMSA, and that following the audit, the Agency prepared a detailed action plan, which according to IAS, adequately addressed the very important risks; notes that IAS also followed up the status of implementation of the open very important recommendation of previous audits and found that the Agency has implemented all those recommendations; notes that by the end of 2011, the Agency considered closed 26 out of a total of 30 recommendations, made by both the IAS and the Agencys Internal Auditor (Internal Audit Capability); 11. Refers, in respect of the other observations accompanying its Decision on discharge, which are of a horizontal nature, to its Resolution of 17 April 2013 (6) on the performance, financial management and control of the agencies. (1) OJ C 388, 15.12.2012, p. 129. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 208, 5.8.2002, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) Texts adopted, P7_TA(2013)0134 (see page 374 of this Official Journal).